Citation Nr: 1742834	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the November 17, 2005 decision of the Board of Veterans' Appeals (Board) denying entitlement to service connection for a back disability.

(The issue of whether new and material evidence has been received to reopen a claim of service connection for a back disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1963 to March 1965.

This matter initially came before the Board as an original action on a motion made in September 2010, in which the moving party alleged CUE in a November 17, 2005 Board decision that reopened the claim of entitlement to service connection for a back disability and denied that claim on the merits.  A separate Board decision is being issued on this matter pursuant to BVA Directive 8430, § 14(c)(4) (motions alleging CUE in prior Board decisions are an exception to the general rule that all issues will be addressed in a single Board decision).

In a September 2015 decision, the Board denied the motion.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  As to the issue regarding the motion of CUE in the November 2005 Board decision, in a November 2016 Memorandum Decision, the Court vacated the Board's September 2015 denial of the motion and remanded it for the Board to dismiss the motion.  That issue is the subject of this decision and is addressed in further detail below.


FINDING OF FACT

The moving party has not filed a motion setting forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the November 17, 2005 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.



CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

As noted above, in September 2015, the Board denied the motion for revision or reversal on the grounds of clear and unmistakable error of the November 2005 Board decision denying service connection for a back disability.  The Veteran appealed to the Court and in the November 2016 Memorandum Decision, the Court, finding that the appellant's September 2010 filing did not articulate any discernable theory of error, determined that the Board had erred by adjudicating the merits of the appellant's filing as though it were a valid motion on the grounds of clear and unmistakable error.  Accordingly, the Court vacated the September 2015 Board decision (denying the Veteran's motion of CUE on the merits) and remanded it for the Board to dismiss the motion.

Specifically, while the Veteran's September 2010 motion included allegations of error as to the back disability issue, it did not include any allegation of error as to the Board's denial of the claim regarding service connection for a back disability.  The filing did not allege that any facts known at the time were not before the adjudicator and did not identify any law that was incorrectly applied.  Hence, because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


